Citation Nr: 1812067	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to secondary service connection for hypertension.

3.  Entitlement to secondary service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran presented testimony before the undersigned Veterans Law Judge.  At that time, the Veteran and his representative clarified that he was seeking service connection for hypertension and sleep apnea on a secondary basis only.  See Board Hearing Transcript, page 12.

In December 2015, the Board remanded the claims for further development.

In August 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) on the Veteran's psychiatric claim.  

The issues of entitlement to secondary service connection for hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD and depressive disorder during the appeal period, as determined by the VHA expert.

2.  The Veteran's service personnel records reflect that he served in Vietnam from September 1967 to September 1968, and he has reported he was subject to hostile enemy action and saw several soldiers wounded and killed during his Vietnam service.

3.  In an October 2017 opinion supported by rationale with references to the pertinent information from the Veteran's medical history, the VHA expert confirmed that the Veteran's reported stressors are adequate to support a diagnosis of PTSD due to his fear of hostile military activity while serving in Vietnam; the expert also related the Veteran's depression to the circumstances of the Veteran's Vietnam service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, are met.  38 U.S.C. §§ 1110, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2017).


ORDER

Service connection for PTSD and depression is granted.


REMAND

Remand is warranted for the Veteran's claims of entitlement to secondary service connection for hypertension and sleep apnea, because the March 2017 examiner's opinion is inadequate.  Specifically, the examiner based his opinion on the fact that the Veteran had sleep apnea before diabetes and heart disease, which is in conflict with recent case law saying is not necessary that diabetes and heart disease be service-connected, or even diagnosed, at the time sleep apnea is incurred.  See Frost v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1747, at *1-2 (Nov. 30, 2017).  Additionally, there is no opinion as to whether hypertension and/or sleep apnea is due to or aggravated by the Veteran's now service-connected PTSD and depression.  Accordingly, an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then refer the claims file to an examiner other than the March 2017 VA examiner for preparation of an addendum opinion.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

Following a review of the claims file, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's:

(a) hypertension is proximately due to his service-connected (1) diabetes mellitus, (2) ischemic heart disease and/or (3) PTSD and depression; or

(b) hypertension has been aggravated (worsened) by his service-connected (1) diabetes mellitus, (2) ischemic heart disease and/or (3) PTSD and depression

(c) sleep apnea is proximately due to his service-connected (1) diabetes mellitus, (2) ischemic heart disease and/or (3) PTSD and depression; or

(d) sleep apnea has been aggravated (worsened) by his service-connected (1) diabetes mellitus, (2) ischemic heart disease and/or (3) PTSD and depression

In addressing these questions, the examiner must consider and discuss the articles submitted by the Veteran, received by the RO in November 2013, associating sleep apnea with diabetes and PTSD.  The examiner is also advised that it is not necessary for the evidence to demonstrate that hypertension or sleep apnea existed during military service in order for it to be considered due to or aggravated by diabetes, heart disease or PTSD and depression for VA purposes.  Moreover, it is not necessary that diabetes, heart disease or PTSD and depression be service-connected, or even diagnosed, at the time hypertension or sleep apnea is incurred.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided - please specifically state whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for opinions on these matters.

4. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


